 

Case 2:19-cr-20520-BAF-APP ECF No. 10 filed 08/28/19 PagelD.37 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, \ 4 _ BOD DO

Plaintiff,
Vv.
ll IL Ee
A
Michael Grimes, UG 28 2019
Defendant. "'S. DISTRICT COURT

 

WAIVER OF INDICTMENT

 

I, Michael Grimes, the defendant in this case, understand that I am being
charged with felonies in violation of 18 U.S.C. §§ 1349 and 1956(h). I have been
informed and understand that any person charged with a federal felony offense has
the right to insist that the case proceed by way of an indictment returned by a grand
jury. Understanding this, and pursuant to Rule 7(b) of the Federal Rules of
Criminal Procedure, I hereby waive any right to prosecution by indictment and

consent that the prosecution may be brought by information instead of Py,

memes Dhiba bz Lif os

Michael Grimes
Defendant

hel nf, te

Michael P. Manley
Attorney for Defendant

Dated: $f g L4

 

 
